NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


JONATHAN MELVIS,                         )
                                         )
             Appellant,                  )
                                         )
v.                                       )          Case No. 2D17-3446
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed June 28, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Wayne S.
Timmerman and Christopher C. Nash,
Judges.

Jonathan Melvis, pro se.


PER CURIAM.


             Affirmed.


NORTHCUTT, SILBERMAN and ATKINSON, JJ., Concur.